Per Curiam:
The Second Cummins Amendment (39 U. S. Stat. at Large, 441, 442, chap. 301), referred to in points of counsel, did not affect the right of a carrier to have a partial loss prorated in accordance with the terms of its contract with the shipper limiting its liability upon the basis of the declared value of the property.
However, in this case there was no stated ratio, the value being stated in a lump sum. We are of opinion that the plaintiff is entitled to recover the full value of the lost property. (Candee v. D., L. & W. R. R. Co., 94 N. J. Law, 144; 109 Atl. 202; petition for writ of certiorari denied, 253 U. S. 490.)
Judgment affirmed, with twenty-five dollars costs.
All concur; present, Gut, O’Malley and Levy, JJ.